Citation Nr: 0617726	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, 
including actinic keratosis, multiple skin tumors, and basal 
cell carcinoma, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, so that additional development 
could be undertaken.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As part of its June 2003 remand, the Board directed that the 
veteran be scheduled for his requested hearing before the 
Board, sitting at the RO.  However, the record does not 
indicate that any attempt was ever made to afford the veteran 
a travel board hearing, nor is it indicated that he withdrew 
his request for such a hearing.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  Further remand is thus required 
for corrective action.  

In addition, the veteran in February 2006 correspondence to 
the Board indicated that additional records of treatment, 
including records compiled at the Columbia VA Medical Center 
in 2005 involving biopsies reportedly showing recurrent 
cancer in the scars of tissues from previous surgeries of the 
upper chest and left ear.  He further reported that surgery 
was conducted to remove the cancerous tissue by J. Yoon, M.D. 
and T. Taylor, M.D., on September 20, 2005, at the University 
Physicians Clinic, M173 One Hospital Drive, Columbia, 
Missouri 65212.  It was the veteran's request, as set forth 
therein, that those records be obtained and associated with 
his claims folder.  To date, such records are not a part of 
the veteran's claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005), the veteran must 
be advised in writing of what information 
and evidence are needed to substantiate 
his claim of entitlement to service 
connection for a skin disorder, including 
actinic keratosis, multiple skin tumors, 
and basal cell carcinoma, to include as 
due to herbicide exposure, as well as 
notice of the holding in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), as applicable to 
this matter.  The veteran must also be 
notified what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.

2.  The veteran must be afforded his 
requested hearing before the Board, 
sitting at the RO, in connection with the 
matter herein on appeal.  Written notice 
of the date, time, and location of such 
proceeding must be furnished to the 
veteran in advance of his hearing and a 
copy of that notice must be made a part 
of the veteran's claims folder. 

3.  Upon obtaining any necessary 
authorization, the RO must undertake 
efforts to obtain any and all records 
referenced by the veteran in his letter, 
dated February 7, 2006, to the Board for 
inclusion in the claims folder.  Efforts 
to obtain any Federal records must 
continue until the RO or AMC determines 
that the records sought do not exist or 
that further efforts to obtain same would 
be futile, and, if it is so determined, 
then appropriate notice under 38 C.F.R. 
§ 3.159(e) must be provided to the 
veteran and he must then be afforded an 
opportunity to respond. 

4.  Lastly, the veteran's claim of 
entitlement to service connection for a 
skin disorder, including actinic 
keratosis, multiple skin tumors, and 
basal cell carcinoma, to include as due 
to herbicide exposure, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The 



purpose of this remand is to obtain evidentiary development 
and to preserve the veteran's due process rights.  No 
inference should be drawn as to the outcome of this matter by 
the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



